Per Cmiam.
This was a suit by Overman against the appellees, to recover 30 dollars paid by the plaintiff to the *295defendants, on a due bill executed by the plaintiff to the defendants, as follows: “Due on the first day of June next, fifty dollars for corn-mill, to be sent to Liverpool, Illinois river, to be sent from Cincinnati by river. Centreville, March 12, 1855.”
G. W Julian, for the appellant.
O. P. Morton, J. F. Kibbey, J. S. Newman, and J. P. Siddall, for the appellees.
The defendants set up, by way of counter-claim, the above due bill, and on the trial had a finding by the Court in their favor, for the balance remaining unpaid thereon, and judgment, a new trial being refused.
On a careful consideration of the testimony, we think it' fails to establish the fact that the corn-mill was sent according to the stipulation mentioned, and therefore that the finding and judgment for the defendants cannot be sustained.
The judgment is reversed with costs. Cause remanded, &c.